Title: To James Madison from John Tyler, 29 January 1810
From: Tyler, John
To: Madison, James


Dear Sir;Richmond Jany. 29th 1810
Agreeable to your desire I have enclos’d a Draft on the Bank of Columbia for 257$ 22 Cts. The balance remaining in our Bank I suppose may be applied to our State Use; but as I am uninform’d on the Subject except from you, I shall for a while suspend the Application of it.
Nothing new here, but that our assembly has the Palsy as well as Congress. However, this week resolutions will be mov’d on the Subject of our Friend Jackson; how they will get on I know not, “so thick a mist has closed their visual rays.” I am with sentiments of high respect yr very obt Servt.
Jno: Tyler.
